Citation Nr: 1429092	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-30 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disorder, to include as secondary to service-connected tarsal tunnel syndrome and hallux valgus.

2.  Entitlement to an initial evaluation in excess of 10 percent for left foot tarsal tunnel syndrome.

3.  Entitlement to an initial compensable evaluation for left foot hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from July 2006 to August 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded in September 2012 to afford the Veteran a Board hearing.  The Veteran withdrew his request for a hearing in a March 2013 telephone conversation with personnel at the Agency of Original Jurisdiction.  
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The purpose of this remand is to obtain an adequate opinion on whether the Veteran's low back disorder is etiologically related to service or to his service-connected foot disorders and to afford the Veteran a VA examination to determine the current severity of his foot disorders.

In a VA opinion in August 2009, the VA examiner opined that the Veteran's low back disorder was less likely than not related to service or to his service-connected foot disorders.  In support of his opinion, the examiner found that the Veteran's low back strain was more likely related to "many years of auto body work and the physical demands of that job."  However, in a May 2011 VA examination and by the Veteran's own statements, his employment was a desk job requiring little physical activity.  Clarification is needed regarding the nature of the Veteran's employment and any effect of his employment on his back disorder and an addendum opinion based on that clarification as to whether the Veteran's foot disorder caused or aggravated a lumbar spine disorder.

Additionally, the last examination to ascertain the severity of his foot disorders was in May 2011 and the Veteran has alleged symptoms that may indicate a worsening of his disabilities.  A contemporaneous examination is necessary in order for a rating to be assigned.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA treatment records dated and associate them with the claims file. Follow proper notification procedures if the records are unobtainable.

2. After all records have been obtained and associated with the claims file, return the claims file to the examiner who offered the August 2009 VA opinion.  If that examiner is unavailable, return the claims file to a qualified examiner for an opinion.  The paper and electronic claims must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide all relevant diagnosis of disorders of the spine and provide opinions regarding each diagnosed disorder whether it is at least as likely as not caused or aggravated by the Veteran's service-connected foot disorders - hallux valgus and tarsal tunnel syndrome.   

The examiner must elicit from the Veteran a full employment history.  The examiner must consider all information regarding the Veteran's history of employment as relevant to the onset and aggravation of his back disorder.  The examiner should review the record and notate in the report that the record has been reviewed.

3. After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected tarsal tunnel syndrome and left hallux valgus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the severity of the Veteran's service-connected disabilities and should report all signs and symptoms necessary for rating the disabilities under the rating criteria. 

The examiner should provide an opinion as to whether the hallux valgus disability is severe or equivalent to amputation of the great toe or whether it has been operated on with resection of the metatarsal head.  The examiner is also asked to comment on whether the left hallux valgus and his tarsal tunnel syndrome can be described as moderate, moderately severe, or severe and whether there is actual loss of use of either foot.

4.	Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.	Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.	After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

